Title: From George Washington to Auguste de Grasse, 9 September 1799
From: Washington, George
To: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)

 

Sir,
Mount Vernon, Septr 9th 1799.

I have received your letter of the 20th of August, requesting an Appointment in the Corps of Engineers about to be established.
I have made it a point to forward all applications for military Offices, which have been made to me, to the Secretary of War, in whose Office they will be deposited for the inspection and consideration of the President of the United States; and your letter has been transmitted to him accordingly. With due respect I am, Sir, Your most Obedt Servt

Go: Washington

